Citation Nr: 1102020	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1. Entitlement to an evaluation greater than 50 percent for 
service-connected post traumatic stress disorder (PTSD) from 
March 5, 2001, through March 21, 2005.

2. Entitlement to an evaluation greater than 70 percent for 
service-connected post traumatic stress disorder (PTSD) from 
March 5, 2001, through March 21, 2005.

3. Entitlement to a total disability evaluation base on 
individual unemployability from March 5, 2001, through March 21, 
2005.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to May 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2007, the appellant testified before a Veteran's Law 
Judge (VLJ).  No documentary evidence was presented at that time.  
A copy of the transcript is associated with the claims folder

The Board denied the appellant's claim in September 2008.  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2009 order, the 
Court granted the parties' Joint Motion to vacate and remand the 
Board's decision.  Pursuant to the actions requested in the Joint 
Motion, the issues are addressed and readjudication consistent 
with the directives contained therein.

In November 2009, VA received a private medical opinion from the 
appellant's attorney along with a waiver of consideration by the 
agency of original jurisdiction.

In January 2010, the Board denied the claims.  The appellant 
appealed the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2010 order, the Court 
granted the parties' Joint Motion to vacate and remand the 
Board's decision.  Pursuant to the actions requested in the Joint 
Motion, the issues are addressed and readjudication consistent 
with the directives contained therein.

In August 2010, the Board notified the appellant that the VLJ 
before whom he had had his hearing was no longer employed by the 
Board.  The Board provided him the opportunity to have a new 
hearing before another Veterans Law Judge (VLJ).  The Board 
notified him that, if VA did not receive a response from the 
appellant within 30 days, the Board would proceed as though he 
did not want a new hearing.  No response was received to this 
letter of inquiry.


FINDING OF FACT

From March 5, 2001, to March 21, 2005, the appellant's PTSD was 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From March 5, 2001, to March 21, 2005, the criteria for a 100 
percent evaluation for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2010)

2.  The TDIU issue from March 5, 2001, to March 21, 2005, is 
rendered moot.  38 C.F.R. § 4.16 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On March 5, 2001, VA received an original claim for VA 
compensation, VA Form 21-526.  Therein, the appellant claimed to 
have disability from PTSD.  In December 2001, the RO denied 
service connection for PTSD.  In April 2002, VA received a notice 
of disagreement.  In November 2003, the RO granted service 
connection for PTSD at the 50 percent disability level, effective 
from March 5, 2001.  In February 2004, VA received a notice of 
disagreement with that decision; therein, his representative 
requested a 100 percent rating or a 70 percent rating with 
individual unemployability.
On March 16, 2004, VA received VA Form 21-8940, claim for total 
disability based on individual unemployability due to service-
connected disability.  In August 2004, the RO denied TDIU.  
Thereafter, the appellant submitted a letter from SSA indicating 
that he became disabled under SSA rules on April 1, 2001, and 
that unemployability benefits due to disability had been granted 
effective January 2003.  In January 2005, VA received a notice of 
disagreement with the TDIU denial.

In May 2005, the RO granted a 70 percent disability evaluation 
for PTSD effective from March 22, 2005, based on report of VA 
examination dated March 22, 2005.  The RO also granted TDIU 
effective from March 22, 2005.  In March 2006, the appellant 
filed a notice of disagreement with that decision.  In October 
2006, the RO sent the appellant a Statement of Case.  Thereafter, 
in October 2006, the appellant submitted a substantive appeal, VA 
Form 9.

The Board denied the appellant's claim in September 2008.  The 
appellant appealed the Board's decision to the Court.  In a June 
2009 order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's decision.

In January 2010, the denied the appellant's claim.  The appellant 
appealed the Board's decision to the Court.  In an August 2010 
order, the Court granted the parties' Joint Motion to vacate and 
remand the Board's decision.

The Board notes that it has reviewed all of the evidence in the 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will provide a summary of the 
relevant evidence where appropriate.  The Board's analysis below 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

VA treatment records dated April to June 2001 reflect diagnoses 
for rule out PTSD and probable PTSD. An April 4, 2001, VA 
psychiatric outpatient note shows complaints of intrusive 
thoughts, nightmares, poor sleep, and problems with relationships 
and emotions since his service.  The appellant stated that he 
copes through isolating himself.  Objectively, he was neatly 
groomed, soft spoken, pleasant, alert, oriented, articulate, and 
without suicidal ideation.  He requested guidance on PTSD, and 
noted that "friends" and others concerned suggested he may have 
PTSD symptoms.  A GAF of 60 was assigned. A May 18, 2001, VA 
psychiatric outpatient note shows that he continues the ranch and 
that, since his last visit, he has paid more attention to his 
dreams and intrusive thoughts.  It was noted that he had repeat 
memories and dreams regarding some of his perceived traumatic 
stressors in Vietnam.  The appellant reported that he would like 
to open a claim with VA for PTSD.  The impression was probable 
PTSD and a GAF of 60 was assigned.  A VA treatment note dated 
June 19, 2001, reflects that the appellant reported having been 
unemployed for some time and living high in the mountains.

A VA nursing outpatient note dated April 21, 2002, reflects that 
the appellant was seen for recheck of arthralgias, 
hyperlipidemia, dysphagias, and PTSD.  The appellant reported 
that he was now seeing a PTSD counselor, and that he was eating 
and feeling better.  It was also indicated that the appellant was 
trying to get started writing a book and cowboy poetry.  The 
appellant reported that he had somebody hauling some wood for him 
because he was not able to do everything.  A VA outpatient 
treatment note dated July 2002 shows that the appellant was 
better on increased Prozac and that "He is starting to enjoy 
life more.  He is not so irritable."  An August 16, 2002 VA 
outpatient treatment note for non- psychiatric problems reflects 
that the appellant reported having trouble getting the propane 
salesman out to fill his propane tank.  The examiner commented 
that the appellant was more sociable since his medication had 
been increased.

VA outpatient treatment records dated November 5, 2002 reflects 
that the appellant was single and lived high in the hills writing 
a little poetry.  The appellant reported that he will 
occasionally go to bed and have a near panic attack, but less 
than before, and that he was feeling better with improved 
depression.  The appellant indicated that he "is writing a 
little poetry and some of his cookbook recipes have done a bit 
better and are actually into a cookbook."  He stated that 
received a little money for a cooking demonstration on one 
occasion.

On October 8, 2003, a VA examination was conducted.  By history, 
the appellant lived alone in the mountains about 100 miles from 
Three Forks, Montana, travelling to town only for food and to 
attend therapy appointments.  The appellant reported infrequent 
panic attacks, weekly flashbacks, intrusive memories, numbing of 
feelings, loss of interest (hunting, art and rodeoing), 
hypervigilance, increased startle response, poor sleep (4 to 5 
hours a day), poor eating habits (consumes 1 meal per day) and 
concentration difficulties.  The appellant reported that his 
flashbacks and nightmares had decreased in frequency from weekly 
to about twice a month.  He reported seeing his therapist weekly, 
but denied all other social contact.  Concentration difficulties 
occurred especially when reading.  Panic attacks occurred about 
once a month and lasted for 2 hours, which he described as 
sweating, trembling, trouble breathing, faintness, feelings of 
derealization, fear of going crazy, and tingling.  

According to the examiner, the appellant "described some 
symptoms of depression although he claimed that the medication he 
is taking now for depression is helping."  The appellant stated 
that he was "amotivational" and "a little bit" suicidal at 
present with a mixed enjoyment of life and "not real good" 
energy level.  Objectively, the appellant was oriented in all 
spheres.  Speech was clear and coherent.  There was normal 
concentration, adequate memory, and no sign of thought disorder.  
The examiner characterized the appellant as completely socially 
isolated, except for his contact with his therapist.  During the 
past 20 years, the appellant had about 15 jobs, with the longest 
lasting 4 years.  He was fired once and quit all other jobs in 
anger.  He last worked in 1999 as a cook for an outfitter.  It 
was further noted that the appellant had been married 6 times.  
The examiner commented that the appellant had "almost total 
estrangement from the human race in that he lives all alone in 
the mountains year round."  A GAF score of 48 was assigned; it 
was noted that his therapist had most recently assigned a GAF 
score of 46.

Private counseling records dated 2002 to 2004 were obtained.  
These records show GAF scores ranging from 46 to 50, and weekly 
psychological therapy sessions.  Symptoms included anxiety, 
reclusivity, anger, excess sleep, nightmares, intrusive thoughts, 
flashbacks, and poor eating.  Clinical evaluation noted feelings 
of persecution, unreality and depersonalization, past homicidal 
ideation, phobic of crowded public places, self-condemnatory 
trends, and suicidal ideation. Specifically, on the intake 
interview dated March 7, 2002, the appellant presented with 
symptoms of nightmares, flashbacks, reclusiveness, avoidance, 
anxiety, anger and survivor's guilt.  

On mental status evaluation, the appellant was oriented in all 
spheres.  He had fair to poor memory, poor concentration, clear 
and slow speech, and a flat affect.  There were no illusions, 
delusions, hallucinations, or compulsions found.  The appellant 
had ideas of persecution, expansive and self-condemnatory trends, 
feelings of unreality/depersonalization, and suicidal and 
homicidal ideation.  It was noted that he slept 4 hours a day and 
ate 1 to 2 times daily.  The provisional diagnosis was PTSD and a 
GAF of 50 was assigned.  On March 22, 2002, it was noted that 
there was past suicidal ideation but none at present.  In July 
2002, the counselor noted a lack of social support at home and in 
society.  A GAF of 49 at present was assigned.  In October 2002, 
the counselor noted that the appellant had been unable to hold a 
full time job for over one year in the past 33 years.  A GAF of 
46 (at last interview) was given.  

The list of symptoms at this time included "Inability to hold a 
job" along with sporadic thoughts of suicide, perception of 
foreshortened future, poor teeth, tendonitis, and chronic pain.  
Mental status evaluation noted poor insight and memory, long and 
short term, flat affect, and slow speech. He was oriented in all 
spheres.  In December 2002, the counselor noted that the 
appellant was unable to hold a full time job for several years 
due to PTSD and that he was socially isolated, living far from 
any major city.  A GAF of 47 (at last interview) was assigned. 
The private counseling records reflect a history of significant 
social isolation.  In June 2003, it was noted that the appellant 
was trying to date a woman which he had not done in years.

A VA treatment record dated December 31, 2003, reflects stable 
PTSD and a GAF score for 60.  Subjectively, the appellant stated 
"I am doing fine" and that his medication along with counseling 
was helping improve his life style.  He reported that he goes to 
town at least once a week whereas before he went only 2 times a 
month. He denied any other acute problems.  Objectively, the 
appellant was euthymic, with clear and coherent speech.  He had 
no suicidal or homicidal ideations, and his insight and judgment 
were good.

A letter dated April 2004 from Z.T., who identified himself as a 
local public official acquainted with the appellant, was 
received.  He reported that the appellant's PTSD made him unable 
to work with and for others, and that his "decaying physical 
abilities exacerbate his sensitivity to criticism and direction" 
and that his temper was disproportionate to the circumstances.  
Z.T. indicated that the appellant could not concentrate without 
wandering into Vietnam memories; he has "Self depreciation 
rooted in his performance" that led to depression; and he had 
outbursts of anger.  He stated that 4 years ago the appellant was 
able to entertain as a chuck wagon cook and cowboy poet for the 
majority of a year, with only a handful of outbursts that 
effected his personal and job performance.  It was noted that in 
the past year, the appellant refrained from accepting commissions 
for signs and murals from friends for fear of losing their 
friendship.  It was noted that "He still attempts charity 
oriented entertainment, but only where there is no fear of 
interference or criticism, and where remuneration is not 
contingent on social performance."  Z.T. observed that the 
appellant functioned "both better and worse, depending on the 
type of contact" since undergoing counseling.  He stated that, 
during stress free periods, the appellant was at greater peace, 
less reclusive, accepted more visits from friends, socially 
interacted for greater periods of time, appeared less disheveled 
with better personal hygiene, and contemplated and attempted 
small chores/jobs around his property.  It was noted his physical 
disabilities "confine him greatly."  Z.T. stated that, when the 
appellant's social performance is under scrutiny, a stressful 
condition, he is prone to "become less tolerant of critical 
opinion" and have emotional outbursts.  Z.T. suggested that the 
appellant was not suited to normal job stress and that he would 
not offer him a job at the volunteer fire department as he could 
become a major disruption.

In an April 2004 statement, the appellant reported that he had 
been unemployed since 2000.  He reported having trouble sleeping 
and getting only 4 hours a night.  He stated that he stays in his 
cabin with the door locked for 7 days at a time, going to town 
for supplies and to visit his therapist only.  The appellant 
indicated as follows:  He cannot deal with people very long or he 
gets very angry; he has combat dreams and nightmares; he eats 
only one meal a day and bathes/cleans up at least once a week for 
his therapy appointment; he worries and thinks sometimes that he 
does not want to live; and he has concentration difficulties, 
such as with cooking dinner or cleaning up, and a volatile 
temper.

Records from the SSA include statements from friends and 
neighbors of the appellant.  In a January 2004 statement, a 
friend/neighbor reported that he visits with the appellant 3 to 7 
hours a week, talking, playing cards, watching movies, and 
helping with chores.  He described the appellant as becoming "a 
bit paranoid" during an episode of PTSD and noted that the 
appellant spent his day reading, writing letters, watching 
television, taking short walks, and sleeping at times due to 
inability to sleep at night from pain.  His social activities 
were described as going to VA appointments and visiting various 
people to catch up on events.  It was noted that these visits are 
for short periods of time as the appellant's PTSD makes him 
"surly and short" if he stays too long.  

In a February 2004 statement, a friend reported that he helps the 
appellant with yard work and chores, visiting 2 to 3 times a 
week; he noted that the appellant had physical limitations that 
impacted his daily activities, but that the appellant regularly 
visited friends when taken and did not have any problem getting 
along with family, friends, or others.  No bizarre behavior or 
fears were observed in the appellant.

SSA records also include a report of medical examination dated 
June 2004, which reflects, by history, that the appellant was 
unemployed because of back pain.  These records further include 
an undated SSA consultant's note showing that the appellant had 
been diagnosed by another examiner with PTSD with significant 
social avoidance, and living a reclusive life style secondary to 
severe PTSD.  Social domain was described as markedly limited.  
Concentration was normal and the appellant was deemed able to 
care for his own needs.  The examiner commented that "While 
mental allegation is fully credible, he [the appellant] does not 
meet the mental listings.  Claimant does not, however, appear to 
be capable of sustained SSA."

Also, SSA records include an undated statement from R.B., Ph.D., 
which reflects PTSD with marked social avoidance.  He commented 
that "This would likely significantly impact the claimant's 
ability to interact with others on even the brief and superficial 
basis as well as sustain the concentration needed to perform work 
on a sustained basis in any setting where contacts with others is 
demanded.  The claimant does not appear to be capable of 
performing even simple work tasks because of his mental 
impairment."  A mental status evaluation dated June 2004 
reflects symptoms of nightmares twice a month, flashbacks 2 to 3 
times month, hypervigilance, isolation living in the mountains, 
increased startle response.  Objectively, he had good insight and 
judgment, and went to town once a week.  It was noted that the 
appellant had limited social interaction with a neighbor due to 
symptoms of anxiety and anger.

A VA treatment report dated May 4, 2004, reflects that the 
appellant was doing better, making progress, and had gone to the 
rodeo the prior weekend and had enjoyed it.  The appellant 
reported that he that he started saying hello to people and it 
seemed to open up others to be friendly in return.  He stated 
that his medication was working fine and that he had occasional 
nightmares.  Objectively, he was euthymic, with clear and 
coherent speech, and without suicidal or homicidal ideation.  
PTSD was assessed and a GAF of 60 assigned.

Between 2004 and 2005, the appellant received private counseling 
according to a February 2007 letter from C.M, LCPC.  It was noted 
that the appellant's symptoms improved as demonstrated by moving 
out of his secluded mountain home to a crowded subdivision, 
participating in a romantic relationship, and self-reports of 
improved mood.  It was further noted that the appellant continued 
to have reclusive behaviors, such as closing blinds in house, and 
that he had feelings of anxiety, anger and bitterness, and poor 
sleep.  On March 22, 2005, a VA examination was conducted.  PTSD 
due to service related stressors was diagnosed and a global 
assessment of functioning score of 45 was assigned.

At his April 2007 travel Board hearing, the appellant testified 
that he had had 6 marriages.  He further testified that his 
mother had passed away in 2000 and, afterwards, he had increased 
nightmares.  It was noted that his father had previously passed 
away.  He reported regularly seeing a therapist and living 20 
miles away from town.  He reported that he lived remotely, which 
made him more comfortable with controlling himself.  The 
appellant complained of nightmares, isolation, and difficulty 
being around people.  Nightmares were improved with treatment.  
He stated that he last worked as an outfitter from 1998 to 2000.  
He stated that he takes his medication and seldom forgets.

In November 2009, VA received a brief from the appellant's 
attorney along with an undated private psychiatric opinion from 
M. Cesta, MD, FACP.  Dr. Cesta reports that he was asked to 
provide a medical opinion based on review of medical records and 
interview of the appellant and his girlfriend who lives with the 
appellant.  The physician opines that the appellant has been 
totally disabled since his discharge from service.  Specifically, 
he states that the appellant's symptoms progressively worsened 
since service, and that he had severe PTSD symptomatology during 
the period at issue here.  Also, he states that the appellant was 
"essentially withdrawn from society, was nonfunctional, and was 
completely and profoundly psychiatrically ill, and certainly 
totally and completely disabled during this time."  The 
physician reports that the appellant had "a persistent pattern 
of ongoing recurrent distressing dreams and periods where he's 
feeling that the traumatic event is reoccurring."  He further 
reports that the appellant was virtually unemployable since his 
Vietnam service and "completely unemployable beginning in at 
least 2001."  The physician argues that the appellant's symptoms 
of PTSD "take on a psychotic quality where the patient actually 
lives in Vietnam and changes his entire life to manage the 
symptomatology of the disease."  Symptoms were reported to 
include avoidance, extremely diminished interest or participation 
in external activities, withdrawal from society, extremely 
restricted range of affect, hyperarousal with difficulty falling 
or staying asleep, outbursts of anger, violence, hypervigilance, 
difficulty concentrating, psychosis, and suicidal ideation.  He 
noted comorbid diagnoses for depressive disorder and alcohol 
dependence, in late sustained remission.  The physician indicated 
that the appellant was "nonfunctional in all aspects of his life 
including the inability to engage in appropriate relationships 
and even simple social situations let alone within a workplace."  
He reports that the appellant's PTSD made him "unable to sustain 
consistent and gainful employment since at least 1999."  
Therefore, the physician concludes that the appellant's PTSD was 
completely disabling from 2001 through present day."  A formal 
diagnosis for PTSD was made and a GAF of 25, present and past 
year, was assigned.

Evaluating PTSD from March 5, 2001, to March 21, 2005

The appellant seeks an evaluation greater than 50 percent from 
March 5, 2001, to March 21, 2005.  See Joint Motion dated May 
2009.  See also Joint Motion dated August 2010.

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations can be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119, 126 (2001). If the 
disability has not significantly changed, a uniform evaluation is 
warranted.  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 50 percent evaluation for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of 
impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the general rating formula.  Instead, VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, if 
applicable, those identified in the diagnosis of PTSD in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), of the American Psychiatric Association.

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g. no 
friends, unable to keep a job).  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peer or coworkers).  A score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), Fourth Edition, Washington, 
DC, American Psychiatric Association, 1994.

Upon careful weighing of the pertinent evidence, and resolving 
all doubt in favor of the appellant, the Board concludes that the 
criteria for a 100 percent evaluation for PTSD from March 5, 
2001, through March 21, 2005, are met because his symptoms have 
caused total occupational and social impairment.  The record 
shows that the appellant removed himself from social contact by 
living high in the mountains and 100 miles from the nearest town.  
The Board finds that the appellant is competent and credible to 
report his symptoms, including the frequency and severity of 
those symptoms.  As such, the appellant's statements have 
significant probative value.  Both the lay and medical evidence, 
resolving all doubt in favor of the appellant, support the 
assignment of a 100 percent rating for the period at issue.  The 
appellant's unique constellation of symptoms as described above 
have resulted in total occupational and social impairment.

With regard to occupational impairment, the record shows that the 
appellant last worked in 1999 having quit his job in anger.  A 
March 2002 treatment record shows that the appellant was unable 
to keep a job over 1-2 years since Vietnam.  A Clinical Summary 
dated December 2002 reflects that the appellant was unable to 
hold a job for many years due to PTSD.  Similarly, a December 
2003 Request for Psychiatric Treatment Plan Update reflects that 
the appellant was not able to hold a steady job in 28 years since 
leaving the military.  A private medical opinion dated June 2004 
reflects that the appellant did "not appear to be capable of 
performing even the simplest work tasks because of mental 
impairment."  Sworn testimony by the appellant reflects that he 
left his last employer because he felt some violent sensation.  
Lastly, an acquaintance and potential employer indicated in an 
April 2004 statement that he would never solicit work from the 
appellant because of his volatility under normal job oriented 
stress and its potential to increase.  Total occupational 
impairment is shown.

As for social impairment, during the period at issue, the record 
shows that the appellant retracted from society and was unable to 
interact effectively with others.  A May 2001 treatment note 
shows that the appellant had a phobia of being around people 
associated with his flashbacks.  A December 2003 treatment note 
indicated that the appellant alienates himself from others and 
that his only window faced the hillside rather than the road that 
passed in front of his house.  The record shows that the 
appellant lived alone in the mountains, avoided people, and 
visited town only to get supplies and attend therapy sessions.  
The appellant's counselor indicated in October and December 2002 
that the appellant had very limited contact with any other humans 
as he lives 100 miles ways from any major city in the mountains.  
In April 2004, the appellant reported that he stays locked in his 
cabin with the door locked for 7 days at a time.  A private 
medical opinion dated June 2004 reflects that the appellant's 
PTSD symptoms led to "social avoidance to a marked degree."  It 
was noted that this would significantly impact the claimant's 
ability to interact with others on even the brief and superficial 
basis.  Lastly, the record shows that the appellant is "unable 
to date a lady over twice in many years."  Total social 
impairment is shown.

It is not shown that that the appellant has near-continuous panic 
or depression affecting his ability to function independently, 
appropriately, and effectively; impaired impulse control; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; or 
neglect of personal appearance or hygiene.  Likewise, it is not 
shown that the appellant has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self of others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own name.  
However, it is not necessary for these specific symptoms to be 
shown in order to merit the assignment of a 100 percent rating.  
The symptoms identified in the schedular criteria are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  The presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings is not required.  Id.  Mindful of this, the 
Board finds that a 100 percent rating is warranted for PTSD for 
the period at issue.

The Board has further considered the GAF scores.  A GAF score of 
60 was assigned in May 2001.  GAF scores dated 2002 to 2005 range 
from 46 to 50.  Clearly, the GAF scores are evidence that must be 
considered.  The scores must be considered in conjunction with 
all the evidence.  The DSM IV provides that a GAF score of 60 
reflects moderate symptoms and a GAF from 41 to 50 reflects 
serious symptoms.  The Board finds that the GAF scores within the 
context of the other evidence of record more nearly approximates 
the criteria for a 100 percent disability evaluation based on 
total occupational and social impairment.

The Board finds that disability has remained essentially the same 
during the period at issue here.  As such, a uniform rating is 
warranted and there is no basis for a staged rating.  See 
Fenderson and Hart, supra.

The regulations for a claim of TDIU provide that such a rating 
may be assigned where the schedular rating is less than total.  
38 C.F.R. § 4.16(a).  In light of the fact that the Board has 
granted a 100 percent schedular evaluation for PTSD for the 
period in question the Veteran may not be awarded a TDIU rating.  
VA O.G.C. Prec. 6-99 (June 7, 1999).  See Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100%"); Green v. West, 11 
Vet. App. 472 (1998).  This issue is dismissed.   

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

With respect to the PTSD claim, the Board finds that the VCAA 
letter sent to the appellant in May 2001 essentially complied 
with statutory notice requirements as outlined above.  VA 
notified the appellant of the evidence obtained, the evidence VA 
was responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.  Regarding the TDIU 
claim, the Board finds that the VCAA letter sent to the appellant 
in March 2004 essentially complied with statutory notice 
requirements.  VA informed the appellant of the information or 
evidence necessary to establish his claim.  However, notice of 
the disability rating and effective date elements was not 
provided until March 2006, after the initial rating decisions.  
This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, his claim was readjudicated in October 2006 and March 
2007.  VA issued a Statement of the Case (SOC) and Supplemental 
SOC dated the same notifying him of the actions taken and 
evidence obtained or received.  As such, the appellant was 
afforded due process of law.  The appellant has not been deprived 
of information needed to substantiate his claim and the very 
purpose of the VCAA notice has not been frustrated by the timing 
error here.  Also, the Board notes that the appellant has been 
represented throughout his appeal by an accredited representative 
and private attorney.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

VA has also satisfied its duty to assist the appellant under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All pertinent records 
have been obtained and associated with the claims folder, to 
include private and VA treatment records along with those medical 
records associated with a disability claim for Social Security 
Administration (SSA) benefits.  Also, VA afforded the appellant 
an opportunity to appear for a hearing and he testified before a 
VLJ in April 2007.

Additionally, VA afforded the appellant examinations in October 
2003 and March 2005.  The Board notes that the VA examinations 
are adequate as they reflect a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and Global Assessment of Functioning (GAF) score.  The 
adequacy of the examinations has not been challenged by either 
the appellant or his attorney.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

A 100 percent evaluation for service-connected PTSD from March 5, 
2001, to March 21, 2005, is granted.

A total disability evaluation base on individual unemployability 
from March 5, 2001, to March 21, 2005 is dismissed. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


